Citation Nr: 1447960	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-05 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include depression and a personality disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) and a personality disorder.  

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as skull fracture and residuals of a concussion, to include headaches.  

4.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	Robert Lemley, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1976 to September 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2013.  A transcript of that proceeding has been associated with the claims file.

The Veteran has filed claims to establish service connection for PTSD, a personality disorder, and depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnosis of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and entitlement to service connection for residuals of a TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for depression and a personality disorder were denied in a May 1984 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final May 1984 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for depression and a personality disorder.

3.  The most probative evidence is against finding that the Veteran's current diagnosis of PTSD is causally related to active service.


CONCLUSIONS OF LAW

1.  The May 1984 rating decision that denied service connection for depression and a personality disorder is final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the Veteran's claims for depression and a personality disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  In letters dated in May 2010, June 2010, August 2010, and May 2011, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate a claim for service connection; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran with regard to the issues adjudicated on the merits herein.  The Veteran's service treatment records (STR), service personnel records, Social Security Administration (SSA) records, private medical records, and VA treatment records are of record.  The Veteran was provided VA PTSD examinations in August 2010 and August 2011.  The examination reports reflect that the VA examiner reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnosis consistent with the remainder of the evidence of record.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issue on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claim, and the Veteran, through questioning and testimony, demonstrated actual knowledge of the elements necessary to substantiate his claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).
Based on the foregoing, the Board finds that VA satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria for New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  


New and Material Evidence Analysis 

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.

In August 1983, the Veteran filed a claim to establish service connection for depression and a personality disorder.  Per the June 2010 VCAA notice, these claims were denied in a May 1984 rating decision, on the basis that the conditions were not related to service.  The Board notes that the May 1984 rating decision is not of record.  As this decision is reopening the Veteran's claims, the Board finds that it is not prejudicial to the Veteran to adjudicate the issue of new and material evidence absent the May 1984 rating decision.  If entitlement to service connection for an acquired psychiatric disorder is eventually granted, an effective date will be set at that time and the Veteran will be provided appellate rights at that time if he wishes to challenge the effective date of any grant of service connection.  Although the Veteran was notified of this rating decision and his appellate rights, he did not express disagreement with this determination.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the May 1984 rating decision became final.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192, (1983); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In May 2010, the Veteran filed a claim of entitlement to service connection for depression and a personality disorder.  Although the June 2010 VCAA letter included notice concerning reopening previously denied, unappealed, claims, in adjudicating the claim, the AOJ did not re-characterize the Veteran's claim as a petition to reopen.  An August 2010 rating decision denied the claims on the merits.  The Veteran appealed that decision.  

Evidence received since the final May 1984 rating decision includes VA treatment records, private treatment records, and VA examination reports.  All the evidence is new, in that it was not previously of record.  The new evidence is also material because the evidence relates to the Veteran's current diagnoses and suggests that his in-service "atypical personality" may have been early manifestations of a later diagnosed acquired psychiatric condition, namely schizophrenia.  As this evidence goes to a previously unestablished element for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim to entitlement for service connection for an acquired psychiatric condition, other than PTSD and a personality disorder, is reopened.  These reopened claims are addressed in the REMAND portion of this decision.

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

PTSD

The Veteran contends that service connection is warranted for PTSD.  The Veteran asserts that he has PTSD due to an in-service physical assault.  

The Board notes that the August 2010 and August 2011 VA examiners did not diagnose the Veteran with PTSD.  However, private treatment records from Dr. Walker, Ph.D., Dr. Mueller, Psy.D. L.P., and Jennifer Lanners, M.S. N.C.C. L.P.C.C., indicated that the Veteran was diagnosed with PTSD.  A September 2011 SSA Medical Interrogatory - Mental Impairment Report, noted that records showed the Veteran had been diagnosed with PTSD, but the records provided minimal support for this diagnosis.  Dr. Felling did not diagnose the Veteran with PTSD.  Other SSA psychological reports also did not diagnose the Veteran with PTSD.  Nevertheless, resolving any doubt in favor of the Veteran, there is medical evidence establishing a diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2013).

With regard to an in-service stressor, STRs from January 1977 indicate that the Veteran was treated for injuries stemming from a physical assault.  The Veteran indicated that he remembers going ashore on liberty in Singapore and the next thing he remembers is waking up in sickbay with various physical injuries, but no memory of what happened.  As the Veteran's STRs document injuries that were attributed to a fight or assault, the Board finds that there is credible supporting evidence that the claimed in-service stressor actually occurred.  

With regard to the final element, medical evidence of a nexus between the Veteran's PTSD and the claimed in-service stressor, the Board finds that the evidence is against finding that there is a nexus.  

At his August 2010 VA PTSD examination, the Veteran reported that he lived with his parents until he was four or five and then was placed in foster care.  He stated that he was placed in a "real mean" foster home for six months, during which time his foster father threatened to castrate him.  Thereafter, he was placed in another foster home for approximately 10 years.  He noted that his foster parents liked to play mind games and that his foster father was physically abusive.  The Veteran stated that the abuse started with belts and progressed to being beaten with fists.  

With regard to symptoms, the Veteran reported episodes of anxiety and becoming uneasy, which usually occurred when he was in a new situation.  He denied actual physiological arousal symptoms, stating he just got nervous.  He noted that he worried a great deal about things that were currently happening in his life.  He denied any specific phobic avoidances or excessive compulsive thoughts or behaviors.  The Veteran reported hearing voices, but denied mania, visual hallucinations, and did not evidence any delusional or paranoid ideation.  

With regard to in-service stressors, the Veteran reported that one of the most distressing experiences that took place was being teased in boot camp for wearing his pants higher than normal.  The Veteran denied actually feeling threatened or in danger.  The examiner noted that this reported stressor did not meet Criterion A1 standards for PTSD.  The Veteran noted that his most traumatic event was his in-service assault.  He noted that he had left the ship to go to a bar to have a couple beers and did not remember anything after that, but woke up in the morning on the ship.  He stated that he did not remember how he got back to the ship.  He reported that when people came into his room for inspection, they alerted him that he had cuts on his face and was missing teeth.  He stated that he felt extremely sick and went to sick call for three or four days, but that time was a blur.  The Veteran indicated he believed he was assaulted by a fellow service member, but stated he had no recollection of what actually happened.  The examiner indicated that a review of the Veteran's STRs showed that the Veteran was assaulted and noted that he reported he had no recall of the incident.  The examiner noted that because the Veteran had no recollection of the assault, he could not identify any Criterion A2 emotional response associated with the assault.  As such, Criterion A could not be met for this event, as there is no recollection of what actually happened.  The Veteran reported that another stressful event occurred when he returned to San Diego from the south Pacific and found out his wife was having an affair.  The Veteran reported that it was very dramatic.  The examiner opined that incident also did not meet Criterion A1 for PTSD.  

The examiner opined that the Veteran did not fully meet Criterion A for PTSD.  As such, further symptoms were not assessed.  The examiner indicated that two of the Veteran's experiences, while distressing, did not rise to the levels of A1 standards for PTSD.  With regard to the other incident, the assault, the Veteran had no recollection of the incident and therefore Criterion A1 or A2 could not be assessed to determine if threshold symptoms of PTSD were present.  In conclusion, the examiner noted that the Veteran denied any experiences consistent with Criterion A for PTSD.  The examiner opined that it was less likely than not that the Veteran met the full criteria for PTSD based off his military experiences.  

A December 2010 letter from M. Glean, RNP, noted that she met with the Veteran regarding his disability claims for an acquired psychiatric disorder and that he endorsed symptoms of depression, pessimism, and trust issues.  The Veteran indicated he became a ward of the state as a child and was placed in an abusive setting.  The Veteran reported that he often wondered why his mother gave her children away and how he was forced to take on the role of a parent for his younger sister.  

In a May 2011 letter, Dr. Mueller stated that the Veteran had concerns that he had PTSD that stemmed from his in-service assault.  Dr. Mueller stated that the Veteran met the criteria for PTSD because he reported, inter alia, intense fear, distressing recollections, dreams of the event, intense distress at reminders of the event, and recollections of the trauma.  This finding by Dr. Mueller, however, is repeatedly contradicted by the record, including the Veteran's testimony at his hearing that he does not remember the in-service assault, and does not re-experience it.

Private treatment records from Minnesota Veterans Home in Hasting, dated May 2011 through September 2011, noted that the Veteran was concerned about his PTSD disability claim.  A July 2011 progress report by Jennifer Lanners noted that the Veteran reported an isolated instant of sexual abuse and humiliation, where a knife was threatened near his genital area.  The Veteran described the event as traumatic and endorsed feelings of shame and guilt regarding his siblings' sexual abuse.  A September 2011 progress note noted that Dr. Mueller performed a symptom check and the Veteran met the criteria for PTSD.  

A July 2011 private treatment record from Allina Medical Clinic noted the Veteran's belief that his PTSD was related to active service.  Dr. Walker noted that although the Veteran was not in combat he reported that he was in an unstable area of the world, Philippines and South Korea post-Vietnam war, with a dangerous culture.  She noted that other sources of stress included instability, a history of homelessness, abandonment by family, and a history of abuse and alcoholism by the Veteran's mother.  She noted that alcoholic and foster culture were, at times, destructive.  Dr. Walker noted that the Veteran endorsed symptoms including depressed mood, sadness, irritability, insomnia, hypervigilance, nightmares, distress at exposure to memories or cues, avoidance of loud noises, fear of anything unknown, restricted affect, and anxious mood.  Dr. Walker diagnosed the Veteran with PTSD.

At his August 2011 VA PTSD examination, the Veteran reported that he lived with his biological parents until he was four or five years old, and then he was placed in foster care.  He stated that his foster parents were very mean and that he was threatened with castration and beaten with belts and fists.  With regard to symptoms, the Veteran reported that he felt depressed, anxious, worried all the time, was afraid of loud noises, heard voices, and feared a stranger would knife him in the back.  With regard to his in-service assault, the Veteran stated "I don't remember much of that.  I don't know who did it.  I don't remember nothing.  Somebody told me that it happened, but I don't really remember."  The Veteran indicated that he was told he was in a bar in Singapore but did not remember being there or how he got back to the ship.  He only vaguely remembered being in sick bay where he was held for five days.  The Veteran noted that he believed he must subconsciously remember the assault, because he had dreams about it.  He also stated that it was a very traumatic experience because he did not know what happened that day and could have hurt someone.  The Veteran did not identify any other stressful events from the military.  

The examiner concluded that because the Veteran did not remember the details of his assault, full Criterion A for PTSD could not be met.  The examiner stated because there was no Criterion A event, the presence of re-experiencing and avoiding symptoms could not be assessed for that event and the Veteran denied other traumatic in-service events.  The examiner also noted that the Minnesota Multiphasic Personality Inventory-2(MMPI-2) and Mississippi Scale tests indicated that the Veteran's profile was invalid for interpretation due to his gross over endorsement of infrequent symptoms.  The examiner noted that the Veteran endorsed more deviant symptoms than psychiatric inpatients and was consistent with an individual who was exaggerating or feigning mental health symptoms.  In summary, the examiner noted that while the assault appeared to have legitimately happened, the Veteran did not remember it.  Therefore, it did not qualify as a Criterion A stressor and could not be a stressor to meet the criteria for a diagnosis of PTSD. 

After reviewing all evidence of record regarding the etiology of the Veteran's PTSD, the Board finds that the VA PTSD examination reports are the most persuasive evidence.  The VA examiners reviewed the entire claims file, examined the Veteran, noted the Veteran's reports of in-service stressors, and carefully considered the Veteran's assertions.  Both examiners opined that the Veteran's reported in-service stressors did not meet the criteria to support a diagnosis of PTSD.  As the VA examiners' conclusions were fully explained, followed an examination of the Veteran, his claims file, considered his reported history, and were consistent with one another and the evidence of record, the opinions are accorded greater probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).

The Board acknowledges the private treatment records from Minnesota Veterans Home and Allina Medical Clinic, as well as the May 2011 letter from Dr. Mueller.  

With regard to the treatment records, while they indicate that the Veteran was diagnosed with PTSD, they do not relate that diagnosis to his asserted in-service stressors.  To the contrary, the treatment records do not mention his in-service assault or his experiences in boot camp.  Rather they focus on the Veteran's pre-service abuse and post-service instability and homelessness.  The VA examiners who did address the question of whether the Veteran's PTSD was related to the in-service assault all came to the conclusion that it was not, primarily because the Veteran did not remember the incident and did not re-experience it.
With regard to Dr. Mueller's May 2011 letter, the letter did not clearly opine, but seemed to imply, that the Veteran's diagnosis of PTSD was based on his in-service assault.  He noted that the Veteran was concerned that his PTSD was related to the assault and noted the Veteran's report of an intense fear reaction, distressing recollections, and dreams of his in-service assault.  However, the Board finds the Veteran's report of distressing recollections and fear reaction inconsistent with the record.  Specifically, the Veteran's STRs noted that he had amnesia and did not recall when or how he was assaulted.  At his November 2013 hearing, the Veteran testified that something happened while he was ashore in Singapore, that he had no memory of what happened, or how he got back to his ship.  He stated that all he knew was that he got back to the ship, spent two days on his bunk before he was taken to sickbay, and treated for a concussion and other injuries.  In light of the above, the Board finds that the Veteran's report to Dr. Mueller is not credible as it is inconsistent with the other evidence of record, to include the Veteran's own statements.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record).  As Dr. Mueller's findings are based on the Veteran's reported symptoms, which the Board finds not credible, Dr. Mueller's findings are afforded little, if any, probative weight. 

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claims of entitlement to service connection for depression, and a personality disorder are reopened, and to that extent only, the appeal is granted.  

Entitlement to service connection for PTSD is denied.  


REMAND

A review of the record indicates that further development is needed prior to adjudicating the Veteran's claims.  

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD and a personality disorder, the Veteran has not been afforded a VA examination.  Although the Veteran was provided two VA PTSD examinations, as noted in the reports, those examinations focused on the Veteran's PTSD claim and did provide sufficient detail or opinions addressing his other psychological diagnoses of record.  Accordingly, a remand for a VA psychological examination to assess nature and etiology of all psychiatric disorders, other than PTSD, is warranted. 

With regard to the Veteran's claim of entitlement to service connection for a personality disorder, the evidence indicates that the Veteran was diagnosed with atypical personality disorder and schizotypal personality disorder.  Under VA regulations, personality disorders are not diseases or injuries and therefore are not disabilities for which service connection can be granted.  38 C.F.R. § 3.303(c) (2013).  However, service connection may be granted if an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.127 (2013); Carpenter v. Brown, 8 Vet. App, 240 (1995).  Accordingly, the remanded claims of entitlement to service connection for an acquired psychiatric condition, other than PTSD, and a personality disorder, are inextricably intertwined with the Veteran's claim for entitlement to service connection for a personality disorder.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for a personality disorder until the AOJ develops and adjudicates the remanded claim for entitlement to service-connection for an acquired psychiatric condition, other than PTSD, and a personality disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

With regard to the Veteran's TBI claim, the Veteran was provided a TBI examination in October 2010.  In his August 2012 VA Form 646, the Veteran representative at the time asserted that the examination report was inadequate for adjudicating the claim.  The Board agrees.  The examination report does not reflect consideration of the Veteran's lay statements asserting continuity of symptomology during and since active service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Moreover, the examiner failed to adequately explain why the documented in-service head injury and subsequent treatment did not meet the criteria for a TBI.  In light of the above, the Board finds that the October 2010 examination report is inadequate for the Board to make an informed decision on the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder VA treatment records from the Minneapolis VA Health Care System, and any associated outpatient clinic records dated from February 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  Obtain the May 1984 rating decision denying service connection for depression and a personality disorder, and associate it with the Veteran's claim's file.  All attempts to procure the rating decision should be documented in the claims file.  If the AOJ cannot obtain this record, a formal finding of unavailable should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit this document for VA review.

3.  Contact the Veteran and request that he submit completed VA Form 4142, Authorization and Consent to Release Info to the VA, for any relevant updated private treatment records, to include the Minnesota Veterans Home - Hastings.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from any treatment provider, the claims file should document such response, and the Veteran must be notified.  All efforts to secure such records must be properly documented in the claims file.  The RO must make two attempts to obtain any private medical records identified, unless the first attempt indicates that a second attempt would be futile.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination.  

a.  Determine if the Veteran suffers from any psychiatric disorder other than PTSD, to include schizophrenia, adjustment disorder, depression, cognitive disorder, and psychosis.  

b.  If so, is it at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to his military service.  A separate opinion must be provided for each separately diagnosed disorder.  

c.  If the Veteran is diagnosed with a psychosis pursuant to 38 C.F.R. § 3.384 (2013), is it at least as likely as not (50 percent probability or more) that the psychosis manifested to a compensable degree within one year of the Veteran's separation from service.  

d.  If the Veteran is diagnosed with a personality disorder is it at least as likely as not that there is additional disability due to aggravation of the personality disorder by a superimposed disease or injury sustained in service, to include his in-service assault.

The examiner should reconcile his or her opinion with the September 2010 VA treatment record indicating that it was possible that the Veteran's in-service head injury produced personality changes. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed, with citation to medical treatise, studies, etc., if appropriate.  If any opinion cannot be provided without resorting to mere speculation, provide a complete explanation stating why, to include explaining whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.

5.  Schedule the Veteran for a VA TBI examination.  The claims file must be made available to the examiner in conjunction with the examination.  All necessary tests and studies should be conducted.  

a.  Is at least as likely as not (50 percent probability or greater) that he has residuals of a TBI.

The examiner should specifically address the multiple treatment records and assessments that indicate that the Veteran is diagnosed with a cognitive disorder and possible organic brain syndrome.  

b.  If a TBI is diagnosed, is it at least as likely as not (50 percent probability or greater) that the Veteran has residuals of a TBI as a result of active service, to include his in-service assault.  

In so opining, the examiner must reconcile his or her opinion with the October 2010 TBI examinations, VA treatment records, private treatment records, Neurocognitive Mental Status Examinations, and the Veteran's lay statements.  

A complete rationale should be provided for any opinion or conclusion expressed.  If any opinion cannot be provided without resorting to mere speculation, provide a complete explanation stating why, to include explaining whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing answers to the questions.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


